In a child *874support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Greenberg, J.), dated October 11, 2011, which denied his objections to an order of the same court (Miller, S.M.), dated July 12, 2011, finding that he willfully violated a child support order and directing him to pay the principal sum of $9,324.80 in arrears as of July 12, 2011.
Ordered that the order dated October 11, 2011, is affirmed, without costs or disbursements.
The father’s contentions are not properly before this Court, as they were not raised in his objections to the Support Magistrate’s order (see Matter of Suyunov v Tarashchansky, 98 AD3d 744, 746 [2012]; Matter of Feng Lucy Luo v Yang, 89 AD3d 946 [2011]). Rivera, J.P., Chambers, Roman and Cohen, JJ., concur.